Case 3:14-cr-00175-WHA Document 962-61 Filed 01/10/19 Page 1 of 3




       EXHIBIT III
                                                           Case 3:14-cr-00175-WHA Document 962-61 Filed 01/10/19 Page 2 of 3
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                         Privilege                                                                                       Blind
                 (Attorney involved in                    Custodian      Date        Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                        Copyee(s)
                 advice/work product)
  1      Photographs and notes reflecting   Work Product Brian          1/11/2018 Brian Biancardi
         attorney work product regarding                 Biancardi
         2017 California North Bay
         Wildfires, taken by Brian
         Biancardi at the direction of
         counsel within the Atlas fire
         perimeter on 01/11/2018, and
         prepared in anticipation of
         litigation (PGE Law)
  2      Photographs and notes reflecting   Work Product Brian          1/11/2018 Brian Biancardi
         attorney work product regarding                 Biancardi
         2017 California North Bay
         Wildfires, taken by Brian
         Biancardi at the direction of
         counsel within the Atlas fire
         perimeter on 01/11/2018, and
         prepared in anticipation of
         litigation (PGE Law)
  3      Photographs and notes reflecting   Work Product Brian          1/11/2018 Brian Biancardi
         attorney work product regarding                 Biancardi
         2017 California North Bay
         Wildfires, taken by Brian
         Biancardi at the direction of
         counsel within the Atlas fire
         perimeter on 01/11/2018, and
         prepared in anticipation of
         litigation (PGE Law)
  4      Photographs and notes reflecting   Work Product Brian          1/11/2018 Brian Biancardi
         attorney work product regarding                 Biancardi
         2017 California North Bay
         Wildfires, taken by Brian
         Biancardi at the direction of
         counsel within the Atlas fire
         perimeter on 01/11/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                    1                                         January 10, 2019
                                                              Case 3:14-cr-00175-WHA Document 962-61 Filed 01/10/19 Page 3 of 3
                                                                         PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                          Privilege                                                                                                   Blind
                 (Attorney involved in                       Custodian      Date       Author / Sender               Addressee(s)           Copyee(s)
Number                                          Basis                                                                                                   Copyee(s)
                 advice/work product)
  5      Email chain reflecting legal         Attorney-     Maria De     10/30/2017 Giammalvo, Renee      De Luca, Maria(Law- Claims)
         advice and attorney work product Client/Work       Luca                    [RMRo@pge.com]        [MXDp@pge.com]
         prepared in connection with 2017      Product
         California North Bay Wildfires
         litigation (PGE Law)
  6      Email chain reflecting legal         Attorney-     Maria De     10/29/2017 De Luca, Maria (Law- Giammalvo, Renee
         advice and attorney work product Client/Work       Luca                    Claims)              [RMRo@pge.com]
         prepared in connection with 2017      Product                              [MXDp@pge.com]
         California North Bay Wildfires
         litigation (PGE Law)
  7      Email chain reflecting legal         Attorney-     Maria De     10/24/2017 Giammalvo, Renee      Zamora, Jodi [JXZI@pge.com]; De
         advice and attorney work product Client/Work       Luca                    [RMRo@pge.com]        Luca, Maria(Law-Claims)
         prepared in connection with 2017      Product                                                    [MXDp@pge.com]; Shaw, Kevin
         California North Bay Wildfires                                                                   [KBS4@pge.com]
         litigation (PGE Law)
  8      Email chain reflecting legal         Attorney-     Maria De     10/29/2017 De Luca, Maria (Law- Giammalvo, Renee
         advice and attorney work product Client/Work       Luca                    Claims)              [RMRo@pge.com]
         prepared in connection with 2017      Product                              [MXDp@pge.com]
         California North Bay Wildfires
         litigation (PGE Law)
  9      Investigatory field notes, taken at Work Product   Brian        10/16/2017 Brian Biancardi
         the direction of counsel, reflecting               Biancardi
         attorney work product regarding
         2017 California North Bay
         Wildfires (PGE Law)




                                                                                                      2                                                    January 10, 2019
